Citation Nr: 0125010
Decision Date: 10/19/01	Archive Date: 12/03/01

DOCKET NO. 98-04 991               DATE OCT 19, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to an increased rating for arteriosclerotic heart
disease (ASHD) due to beriberi, currently evaluated as 30 percent
disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active duty service from March 1941 to April 1946
and from September 1946 to May 1947. He was a prisoner of war of
the Japanese government from April 1945 to August 1945.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from July 1996 and January 1998 rating decisions of the
Montgomery, Alabama Department of Veterans Affairs (VA) Regional
Office (RO). In the July 1996 the RO granted service connection for
arteriosclerotic heart disease due to beriberi and assigned a 30
percent evaluation. In part, a January 1998 rating action denied
service connection for multiple joint degenerative arthritis;
recharacterized the service- connected anxiety reaction as PTSD,
and increased the evaluation for such from 30 to 50 percent.

A March 2000 Board decision denied the claim for service connection
for multiple joint degenerative arthritis as not well grounded;
granted a 100 percent schedular rating for service-connected PTSD,
noting that this granted rendered moot a claim for a total rating;
and remanded the issue of an increased rating for ASHD due to
beriberi. Then, a March 2000 rating action implemented the grant of
a 100 percent schedular rating for PTSD and also granted basic
eligibility to Dependent's Educational Assistance but deferred
adjudicating the claim for an increased rating for ASHD due to
beriberi. Following a March 2000 VA rating examination, a July 2000
supplemental statement of the case (SSOC) confirmed and continued
the 30 percent rating for that disorder.

On appeal, the veteran's service representative requests that the
veteran's claim for service connection for multiple joint
degenerative arthritis be "reopened" under the Veterans Claims
Assistance Act of 2000 which became effective in November 2000. 38
U.S.C.A. 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. 3.102, 3.156(a),
3.159 and 3.326) (2001). Claims denied or dismissed as not well
grounded during the period beginning on July 14, 1999 (date of
Morton v. West, 12 Vet. App. 477 (1999)) and

2 -

ending on date of enactment of VCAA on November 9, 2000 will be
readjudicated upon request of the appellant or on VA's own
initiative when brought to VA attention. McQueen v. Principi, No.
00-7091 (Fed. Cir. December 14, 2000) (per curiam) (citing VBA Fast
Letter 00-87). Accordingly, this matter is referred to the RO for
appropriate consideration.

FINDINGS OF FACTS

1. The veteran is precluded from ordinary manual labor but does not
have a history of substantiated repeated anginal attacks.

2. The veteran's estimated METs workload is six and he had not had
an episode of acute congestive heart failure in the past year.

3. The veteran's service-connected ASHD due to beriberi has not
required frequent hospitalization, does not cause marked
interference with employment and does not otherwise present an
exceptional or unusual disability picture.

CONCLUSION OF LAW

A rating in excess of 30 percent for ASHD due to beriberi is not
warranted. 38 U.S.C.A. 1155, 5107(b) (West 1991 & Supp. 2001); 38
C.F.R. 3.321(b)(1), 4.2, 4.7, 4.10,, 4.14, 4.21, Diagnostic Code
7005 in effect prior to January 12, 1998 and in effect since
January 12, 1998.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act (VCAA) of
2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) (codified at 38
U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp.
2001)) became effective. It rewrites

- 3 -

the 38 U.S.C. 5100-5107 "duty to assist" provisions, eliminates the
well-grounded claim requirement, and requires VA to provide
additional assistance in developing all facts. It is applicable to
claims pending at the time of its enactment, including the case
presently before the Board. See Karnas v. Derwinski, 1 Vet. App.
308, 312-13 (1991). Regulations implementing the VCAA were
published at 66 Fed. Reg. 45,630-32 (August 29, 2001) (to be
codified at 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326 (2001)) and
(unless otherwise noted herein) made effective as of the date of
the enactment of the VCAA. The RO has met its notification and duty
to assist obligations in the development of this case under the
VCAA and the applicable regulations.

The VCAA and implementing regulations essentially eliminate the
requirement that a claimant submit evidence of a well-grounded
claim, and provides that VA will assist a claimant in obtaining
evidence necessary to substantiate a claim but is not required to
provide assistance to a claimant if there is no reasonable
possibility that such assistance would aid in substantiating the
claim. It also includes new notification provisions. Specifically,
it requires VA to notify the claimant and the claimant's
representative, if any, of any information, and any medical or lay
evidence, not previously provided to the Secretary that is
necessary to substantiate the claim. As part of the notice, VA is
to specifically inform the claimant and the claimant's
representative, if any, of which portion, if any, of the evidence
is to be provided by the claimant and which part, if any, VA will
attempt to obtain on behalf of the claimant.

Although the RO did not readjudicate this case after the VCAA
enactment or the implementation of enabling regulations a review of
the record reveals that all appropriate development has been
accomplished. All relevant facts have been properly developed.

The January 1998 SOC and the July 2000 SSOC advised the veteran of
the pertinent law and regulations, including the rating criteria in
effect prior to as well as those in effect since January 12, 1998.
Also, by reciting the applicable law and regulations

- 4 -

notice was given of the information, medical evidence, or lay
evidence necessary to substantiate the claim. He declined to
present testimony

Service medical records (SMRS) were obtained and associated with
the claims folder and reviewed at the time of the assignment of the
initial 30 percent disability evaluation. Further, he has been
afforded several VA rating examinations, the reports of which are
on file and which provide sufficient information to rate the
disability in accordance with the applicable rating code.

There is nothing in the record which suggests that the veteran has
received any private treatment since his private hospitalization in
1990, the report of which is on file. Rather, it appears that he
has sought and received all relevant treatment from VA sources and
that those records are on file. The RO made reasonable efforts to
obtain all relevant records adequately identified by the appellant
relative to this case and it appears that all evidence so
identified has been obtained and associated with the record on
appeal

The appellant has not argued a duty-to-assist issue with respect to
the VCAA, that the notification responsibilities codified by the
VCAA apply in this case, or that additional notice would result in
any new evidence. See VCAA 114 Stat. 2096-97, 5103 (claimant must
be notified of any information or evidence that Secretary
determines is necessary to substantiate a claim). There is no
question that the appellant was fully notified and aware of the
type of evidence required for claim substantiation. The extensive
factual development in this case, reflected in the record indicates
no reasonable possibility that any further assistance would aid the
appellant in claim substantiation. See VCAA 114 Stat. 2097,
5103A(a)(2) (The Secretary is not required to provide assistance
"if no reasonable possibility exists that such assistance would aid
in substantiating the claim.").

Background

The veteran was a prisoner of war (POW) of the Japanese government
from April 1945 to August 1945.

5 -

At admission to private hospitalization in December 1990 the
admitting physician, whose treatment records from 1990 to 1994 are
on file, reported having treated the veteran for a history of
cigarette smoking, which had been discontinued in 1957. Otherwise,
he had no cardiovascular risk factors. He was admitted because he
had had a myocardial infarction (MI). A left ventriculogram
revealed slight hypokinesis in the inferior cardiac wall and
coronary artery stenosis. The discharge diagnosis was ASHD with
inferior wall MI. Private medical records for the period from
December 1990 to July 1994 chart the veteran's improvement
following his surgery.

On VA examination in July 1997 the veteran related his POW history
of beriberi, and reported his initial symptoms of beriberi had
cleared and he had had no problems until he had a heart attack
about 5 years ago for which he thought he had received thrombolysis
treatment and possible percutaneous transluminal coronary
arterioplasty. Since then he had done fairly well, only having
angina upon strenuous exercise which was relieved by nitroglycerin.
He now took Cardizem daily. He complained of having retrostemal
discomfort occasionally after exertion such as walking rapidly or
uphill. This usually subsided when he stopped or rested. He
sometimes had to use nitroglycerin. He developed shortness of
breath rather easily. His ankles sometimes became swollen. He had
not other particular complaints or symptoms.

On examination the veteran's blood pressure was 145/78 and his
pulse was 56. He was 70 inches in height and weighed 157 pounds.
His chest was somewhat hyperresonant and without rates. His heart
was not apparently enlarged and he had a regular rhythm and no
murmurs. The pertinent diagnosis was coronary ASHD with previous
coronary occlusion. An electrocardiogram revealed sinus bradycardia
as well as septal and inferior infarcts of undetermined age.

On VA general medical examination in November 1997 it was noted
that the veteran had been taking Cardizem since his MI. On
examination his blood pressure was 140/60 and his pulse was 62. He
weighed 155 lbs. and his maximum weight in the past year had been
160 lbs. He was well developed and well nourished. He had

6 -

a regular rate and rhythm of his heart without murmurs, rubs or
gallops. The pertinent diagnosis was coronary artery disease,
status post MI in 1991. A chest X- ray revealed his heart was of
normal size.

On VA examination in March 2000 the veteran was well developed and
well nourished. His blood pressure was 164/86 and his pulse was 64
and regular. He had a regular rhythm of his heart without murmurs,
rubs or gallops. His peripheral pulses were palpable. He reported
that if he took 10 steps up stairs or up an incline he developed
shortness of breath and anterior chest pain which he described as
an aching in his chest. He had but did not use Nitroglycerin
tablets for chest pain. He reported that physicians had recommended
that he have a coronary artery bypass graft but he had declined. He
had had some pedal edema 4 or 5 years earlier but had none now. He
took Cardizem, aspirin, and Vitamin E for his heart. His appetite
was fair and his weight was stable at about 165 lbs. The diagnoses
included ASHD with an estimated "METS" of six; a history of a MI
and angina pectoris; and controlled high blood pressure.

Law and Regulations

Disability evaluations are determined by use of a schedule of
ratings and are based on average impairment of earning capacity.
Separate Diagnostic Codes (DCs) identify the various disabilities.
38 U.S.C.A. 1155; 38 C.F.R. Part 4.

All potentially applicable regulations must be applied, Schafrath
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. 4.1, 4.2,
and 4.10 which require review of the entire history with an
emphasis on the effects of disability, particularly on limitation
of ordinary activity and lack of usefulness. Not all disabilities
will show all the specified rating criteria but coordination of the
rating with functional impairment is required. 38 C.F.R. 4.21.

The higher of two evaluations will be assigned if the disability
more closely approximates the criteria for that rating. Otherwise,
the lower rating is assigned. 38 C.F.R. 4.7.

7 -

Consideration may not be given to factors wholly outside the rating
criteria. Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)). The present
disability level is the primary concern and past medical reports do
not take precedence over current findings. Francisco v. Brown, 7
Vet. App. 55 (1994). This is not applicable in an appeal from a
rating assigned by an initial grant of service connection.
Fenderson v. West, 12 Vet. App. 119 (1999). However, the most
recent examination is not necessarily and always controlling;
rather, consideration is given not only to the evidence as a whole
but to both the recency and adequacy of examinations. Powell v.
West, 13 Vet. App. 31, 35 (1999).

Under the schedular rating criteria for the evaluation of ASHD in
effect prior to January 12, 1998, under 38 C.F.R. 4.104, DC 7005
ASHD warrants the minimum 30 schedular rating following typical
coronary occlusion or thrombosis, or with a history of
substantiated anginal attack, when ordinary manual labor is
feasible. A 60 percent rating is warranted following a typical
history of acute coronary occlusion or thrombosis, or with a
history of substantiated repeated anginal attacks, more than light
manual labor is not feasible. A 100 percent schedular rating is
warranted during and for 6 months following acute illness from
coronary occlusion or thrombosis, with circulatory shock; and after
6 months if there is chronic residual findings of congestive heart
failure or angina on moderate exertion or more than sedentary
employment is precluded.

The criteria for the evaluation of ASHD (DC 7005) was changed
effective January 12, 1998 and now provides that under 38 C.F.R.
4.104, DC 7005 ASHD (Coronary artery disease) with a workload of
greater than 5 METs but not greater than 7 METs results in dyspnea,
fatigue, angina, dizziness, or syncope, or; evidence of cardiac
hypertrophy or dilatation on electrocardiogram, echocardiogram, or
X- ray warrants a 30 percent evaluation. When there is more than
one episode of acute congestive heart failure in the past year, or;
workload of greater than 3 METs but not greater than 5 METs results
in dyspnea, fatigue, angina, dizziness, or syncope, or; left
ventricular dysfunction with an ejection fraction of 30 to 50
percent, a 60 percent rating is warranted. With documented coronary
artery disease resulting in:

- 8 -

Chronic congestive heart failure, or; workload of 3 METs or less
results in dyspnea, fatigue, angina, dizziness, or syncope, or;
left ventricular dysfunction with an ejection fraction of less than
30 percent, a 100 percent evaluation is warranted.

Note 2 to 38 C.F.R. 4.104 (2001) provides that "[o]ne MET
(metabolic equivalent) is the energy cost of standing quietly at
rest and represents an oxygen uptake of 3.5 milliliters per
kilogram of body weight per minute. When the level of METs at which
dyspnea, fatigue, angina, dizziness, or syncope develops is
required for evaluation, and a laboratory determination of METs by
exercise testing cannot be done for medical reasons, an estimation
by a medical examiner of the level of activity (expressed in METs
and supported by specific examples, such as slow stair climbing or
shoveling snow) that results in dyspnea, fatigue, angina,
dizziness, or syncope may be used."

Analysis

The appellant perfected an appeal as to the initial grant of
service connection and original assignment of 30 percent for the
now service-connected ASHD due to beriberi. Accordingly, the entire
body of evidence is for equal consideration. Consistent with the
facts found, the rating may be higher or lower for segments of the
time under review on appeal, i.e., the rating may be "staged."
Fenderson v. West, 12 Vet. App. 119 (1999). Such staged ratings are
not subject to the provisions of 38 C.F.R. 3.105(e) (2001), which
generally requires notice and a delay in implementation of a
proposed rating reduction. Fenderson, 12 Vet. App. at 126. The RO
did not specifically consider staged ratings. Before the Board may
consider a staged rating of the appellant's disability, it must be
determined that there is no prejudice to the appellant to do so
without remand to the RO for that purpose. Bernard v. Brown, 4 Vet.
App. 384, 389 (1993). The RO did, however, consider all the
evidence of record and addressed the appropriate rating to be
assigned at each stage of the proceedings. As the regulations and
rating criteria to be applied are the same, the Board finds no
prejudice to the appellant in considering the issue as one of
entitlement to a higher rating on appeal from the initial grant of
service connection.

9 -

New schedular rating criteria for the evaluation of ASHD became
effective January 12 1998. When the governing law or regulations
change during the course of an appeal, the most favorable version
will be applied. Karnas v. Derwinski, 1 Vet. App. 308, 3 12-13
(1991). VAOGCPREC 11-97 at 1. This determination depends on the
facts of the particular case and therefore is made on a case-by-
case basis. VAOGCPREC 11-97 at 2. However, if the amended version
is more favorable, that provision shall apply only to periods from
and after the effective date of the amendment, and the prior
version shall apply to periods preceding the amendment. VAOGCPREC
03-2000 (see also 38 U.S.C.A. 5110(g) (West 1991), a liberalizing
law shall not be earlier than the effective date thereof).

Here, an increased rating is not warranted under either the old nor
the new rating criteria and, thus, neither criteria is more
favorable.

Under the old rating criteria, ordinary manual labor is not
feasible. For the next higher rating of 60 percent, not only must
more than light manual labor be infeasible but there must be a
history of substantiated repeated anginal attacks. In this case,
the most recent examination revealed that the veteran no longer
takes nitroglycerin for his reported chest pain. Thus, in the
judgment of the Board, the veteran no longer has substantiated
repeated anginal attacks and, accordingly, a 60 percent rating is
not warranted under the rating criteria in effect prior to January
12, 1998.

Under the rating criteria in effect since January 12, 1998 the
veteran has not had a acute episode of congestive heart failure in
recent years and his recent estimated METs is six. In the Informal
Hearing Presentation it was alleged that there was a failure to
comply with the March 2000 Remand instructions inasmuch as the METs
estimate at the time of the VA examination in March 2000 was not
made by a cardiologist. However, the Remand instructions did not
specifically call for the examination to be conducted by a
cardiologist and no other grounds are presented for challenging the
estimate of six METs made by the March 2000 VA examiner nor is it
alleged that the estimate is incorrect. Also, there is no clinical
evidence of

- 10-

ventricular dysfunction with an ejection fraction of 30 to 50
percent. Accordingly, an evaluation in excess of 30 percent is not
warranted under the new rating criteria.

Finally, the Board finds that there is no basis for referral for
consideration of an extra-schedular rating in this case. 38 C.F.R.
3.321(b)(1) (2001). Specifically, there is no evidence of frequent
hospitalization or marked interference with employment that would
suggest that the veteran is not adequately compensated by the
regular schedular standards. See Bagwell v. Brown, 9 Vet. App. 337
(1996) (the Board may conclude that a claim does not meet the
criteria for submission of the case for consideration of an
extraschedular rating under 38 C.F.R. 3.321(b)(1)).

When, after considering all information and lay and medical
evidence of record, there is an approximate balance of positive and
negative evidence as to any material issue, VA shall give the
claimant the benefit of the doubt. 38 U.S.C.A. 5107(b) (West Supp.
2001) ("restates without substantive change the requirements in
existing law with respect to the benefit-of-the-doctrine" in effect
prior to the VCAA, Dela Cruz v. Principi, 15 Vet. App. 143, 148-49
(2001).

In reaching this decision, it is the judgment of the Board that the
preponderance of the evidence is against the claim and, thus, there
is no doubt to be resolved in favor of the veteran.

ORDER

An increased rating for ASHD due to beriberi, currently evaluated
as 30 percent disabling, is denied.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

-12 - 



